SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

74
KA 15-00545
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTHONY KING, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN B. HANNAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered July 12, 2010. The judgment
convicted defendant, upon a jury verdict, of criminal possession of a
weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]). Defendant failed to preserve for our
review his contention that the evidence is legally insufficient to
support the conviction because his motion to dismiss was not
specifically directed at the ground advanced on appeal (see People v
Gray, 86 NY2d 10, 19; see also People v Hawkins, 11 NY3d 484, 492).
Viewing the evidence in light of the elements of the crime as charged
to the jury (see People v Danielson, 9 NY3d 342, 349), we conclude
that the verdict is not against the weight of the evidence (see
generally People v Bleakley, 69 NY2d 490, 495). We note in particular
that the jury’s credibility determinations are entitled to great
deference “ ‘because those who see and hear the witnesses can assess
their credibility and reliability in a manner that is far superior to
that of reviewing judges who must rely on the printed record’ ”
(People v Ange, 37 AD3d 1143, 1144, lv denied 9 NY3d 839, quoting
People v Lane, 7 NY3d 888, 890).




Entered:    February 5, 2016                       Frances E. Cafarell
                                                   Clerk of the Court